DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-12, drawn to a vapor mitigation apparatus, classified in E04B1/7069.
II. Claims 13-17, drawn to a method of using the vapor mitigation apparatus, classified in E04F19/04.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the process can be done without using a mechanical clip or securing bar and product as claimed can be used without attaching a plastic sheeting or membrane to the upper and lower edges attached to the upper edge of the vertical member. Additionally, the product can be used to affix carpeting or something other than plastic sheeting.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The unique features of each invention require separate, burdensome searches
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
This application contains claims directed to the following patentably distinct species:

B.	Figs. 8-11, having jaw members
C.	Figs. 12-14, having locking portions
D. 	Figs. 20-22, having a vertically oriented tongue and groove
E.	Figs. 27-34, having a rear gasket
The species are independent or distinct because of the unique features of each species listed with each species above. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. 
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  the unique features of each invention require separate searches, and there is no evidence or admission that the unique features are obvious variants of one another.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
During a telephone conversation with Applicant’s representative Elaine Johnson on 8/26/21 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-12 and species E, read on by claims 4-12.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 1-3 and 13-17 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites, “wherein the foot extends towards the from the foundation wall”. It is unclear what is meant by this limitation.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 4-7, 9 and 11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Trebil, US 2020/0063393.
Claims 4-7, 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Trebil, US 2020/0063393 in view of Shipston et al., US 7,735,271.
Regarding claim 4:
Trebil discloses a vapor mitigation apparatus for use with the construction of a building, the building having a foundation wall (402) having an inner and an outer surface, and a footing (400), the apparatus comprising: 
a vertical member (100) configured to be affixed to the foundation wall, the vertical member having a first end located proximate to the footing and a second end, and an inner surface facing away from the foundation wall, and an outer surface facing the foundation wall; 
a horizontal foot (102) located at the first end of the vertical member wherein the horizontal foot is configured to rest upon the footing; 18 
a means of sealing and securing the vertical member to the foundation wall selected from a pliable expanding foam gasket (foam rope 414); and 
a sheet or membrane (412, PARA. 0059) attached to the vertical member.
Trebil does not expressly disclose wherein the sheet or membrane is plastic.
Shipston discloses creating a vapor barrier of plastic (col. 2, ll. 10-11).
At the time the invention was filed, it would have been obvious to a person of ordinary skill to construct the sheet or membrane of Trebil of plastic as suggested by Shipston, as it is a known material that can be used for a vapor barrier.
Regarding claims 5 and 6:
Trebil discloses wherein the foot extends both towards and away from the foundation wall (it is both interior and exterior, refer to Fig. 20).
Regarding claim 7:
Trebil discloses wherein the vertical member is attached to the inner surface of the building (refer to Fig. 20, 410 being a concrete floor slab).
Regarding claims 9 and 11:
Trebil discloses wherein the plastic membrane (412) is attached the outer surface of the vertical member and the inner surface of the foundation wall.

    PNG
    media_image1.png
    615
    603
    media_image1.png
    Greyscale

Claims 8 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Trebil, US 2020/0063393 in view of Shipston et al., US 7,735,271, further in view of Hubert, US 2004/0261337.
Regarding claims 8 and 12:
Trebil discloses wherein the vapor mitigation apparatus is located on the interior side of a building such that the vertical member is attached to the inner surface of the foundation wall and interior surface of the building. 
Hubert discloses wherein it is desirable to protect the exterior surface of a foundation wall system.
At the time the invention was filed, it would have been obvious to a person of ordinary skill to use the vapor mitigation apparatus system of Trebil to protect the exterior of a foundation as suggested by Hubert, such that the vertical member of Trebil is attached to the outer surface of foundation wall and building, in order to protect the foundation wall from the effects of moisture and weatherization. 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Trebil, US 2020/0063393 in view of Shipston et al., US 7,735,271, further in view of Rudyan et al., US 2020/0141112.
Regarding claim 10:
Trebil does not expressly disclose wherein the plastic sheet or membrane is attached to the inner surface of the vertical member.
Rudyan discloses attaching a membrane (17) to an inner surface of a vertical member.
At the time the invention was filed, it would have been obvious to a person of ordinary skill to attach a plastic sheet or membrane to the inner surface of the vertical member as suggested by Rudyan in order to protect the footing surface.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT W HERRING whose telephone number is (571)270-3661.  The examiner can normally be reached on Monday-Thursday 7:30a-6:00p MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on (571)272-6754.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRENT W HERRING/Primary Examiner, Art Unit 3633